Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 07/02/2020 in which claims 1-16 were presented for examination.
Specification
The use of the term Velcro, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 5, 11-13 and 15 are objected to because of the following informalities:
Claims cannot contain multiple “periods”, for example: Claim 1 includes the character ‘a.’, ‘b.’ …etc. instead it should read “(a) or a) and (b) or b) …etc.” without a period. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the single piece of fabric” in line 5. There is insufficient antecedent basis for this limitation in the claim. There is no previous “single piece of fabric” claimed and for purposes of examination, “the single piece of fabric” is considered as “the piece of fabric”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuire (US9532620B2). 
Regarding claim 1, McGuire discloses a wearable towel (Fig 1, #10) configured for assisting with the styling of one's hair, the wearable towel comprising: a piece of fabric having a circular or oval perimeter when the piece of fabric lays flat (Fig 1) , the piece of fabric having a first end at one point on the perimeter and a second end at another point on the perimeter, opposite the first end (Annotated Fig 1); the first end comprising a slit running (Annotated Fig 1, in between first and second edge) from the perimeter towards the second end, the slit leading to and opening into a neckband, the neckband positioned generally in a central portion of the wearable towel, the neckband being configured to seat around one's neck (Annotated Fig 1 and Fig 8); the slit defining a first edge and a second edge, the first edge and second edge being configured to adjoin or overlap and fasten to one another(Annotated Fig 1), the first edge comprising at least one integral or permanently affixed first fastener component Col 3; lines 54-67 and Col 4; lines 1-3, Fig 2; 44, 46, 48), the second edge comprising at least one integral or permanently affixed second fastener component (Col 3; lines 54-67 and Col 4; lines 1-3, Fig 2; 37, 38, 39), wherein the first fastener component is configured to removably retain the second fastener component in a fastening relationship so as to form a fastener assembly (Fig 8).

    PNG
    media_image1.png
    496
    511
    media_image1.png
    Greyscale

Annotated Fig 1 of  McGuire

Regarding claim 2, McGuire discloses the limitation of claim 1 as described above, and further discloses wherein the piece of fabric is made from a microfiber material (Claim 6, Col 4, lines 42-54).
Regarding claim 4, McGuire discloses the limitation of claim 2 as described above, and further discloses wherein the microfiber is made from at least one member selected from the group consisting of: polyester, polyamide and polypropylene (Col 4, lines 46-50; polyester).
Regarding claim 5, McGuire discloses the limitation of claim 1 as described above, and further discloses wherein the fastener assembly is a member selected from the group consisting of: a. snap button; b. button and button hole; c. hook and loop (Fig 8; #44,#46,#48,#37,#38,#39,Col 3; lines 45-67); d. hook and eye; e. zipper; f. buckle; and g. magnet.
Regarding claim 10, McGuire discloses the limitation of claim 1 as described above, and further discloses wherein the neckband is positioned at a location closer to the first end of the wearable towel than the second end (Annotated Fig 2).

    PNG
    media_image2.png
    502
    511
    media_image2.png
    Greyscale

Annotated Fig 2 of  McGuire

Alternative Claim Rejections - 35 USC § 102 (Claim 1)
Claims 1, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sohn (US20120284893A1). 
Regarding claim 1, Sohn discloses a wearable towel (Fig 1, #110) configured for assisting with the styling of one's hair, the wearable towel comprising: a piece of fabric having a circular or oval perimeter (Fig 1G-H) when the piece of fabric lays flat, the piece of fabric having a first end at one point on the perimeter and a second end at another point on the perimeter, opposite the first end; the first end comprising a slit running from the perimeter towards the second end, the slit leading to and opening into a neckband, the neckband positioned generally in a central portion of the wearable towel, the neckband being configured to seat around one's neck (Annotated Fig 3); the slit defining a first edge and a second edge, the first edge and second edge being configured to adjoin or overlap and fasten to one another, the first edge comprising at least one integral or permanently affixed first fastener component (Annotated Fig 3, See First Fastener,¶-61-62), the second edge comprising at least one integral or permanently affixed second fastener component (Annotated Fig 3, See Second Fastener, ¶-61-62), wherein the first fastener component is configured to removably retain the second fastener component in a fastening relationship so as to form a fastener assembly (Fig 1G-H, #120, #120A,#120B)).

    PNG
    media_image3.png
    368
    540
    media_image3.png
    Greyscale

Annotated Fig 3 of  Sohn
Regarding claim 6, Sohn discloses the limitation of claim 1 as described above, and further discloses wherein the piece of fabric is a single layer of water permeable material (abstract noted “a single layer”, Fig 8A, ¶-114-115). It is noted that if it is a single layer, it only has top panel 114 which may be a soft, comfortable absorbent fabric such as terry cloth, flannel, knit, or other like material.
Regarding claim 7, Sohn discloses the limitation of claim 1 as described above, and further discloses wherein the wearable towel does not include a water impermeable layer. It is noted that if it is a single layer, it only has top panel 114 which may be a soft, comfortable absorbent fabric. (Fig 8A, ¶-114-115) Therefore it doesn’t include water impermeable layer. 
Regarding claim 8, Sohn discloses the limitation of claim 1 as described above, and further discloses comprising an outer side and an inner side, wherein both the outer side and inner side are water absorbent. It is noted that if it is a single layer, it only has top panel 114 which may be a soft, comfortable absorbent fabric. (Fig 8A, ¶-114-115, a single layer has an inner and outer side).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US20120284893A1) in view of McGuire (US9532620B2). 
Regarding claim 9, Sohn discloses the limitation of claim 8 as described above. However, Sohn doesn’t explicitly disclose wherein both the outer side and inner side comprise a microfiber material . It is noted that a single layer (having outer side and inner side); top panel 114 may be a soft, comfortable absorbent fabric such as terry cloth, flannel, knit, or other like material. ( ¶-114-115, Top panel #114 having inner and outer side).
McGuire discloses a wearable towel having a Microfiber material (Claim 6, Col 4, lines 42-54). 
Sohn and McGuire are considered analogous art to the claimed invention because they are in the same field of invention; wearable towels. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sohn’s outer side and inner side of the fabric (wearable towel) to have microfiber material as taught by McGuire in order to dry the user’s hair quickly while providing a smooth and soft feel/touch to the user. 
Regarding independent claim 11, Sohn discloses a wearable towel (Fig 1, #110) configured for assisting with the styling of one's hair, the wearable towel consisting essentially of: a single piece of fabric (abstract noted “a single layer”, Fig 8A, ¶-114-115, top panel #114) having a circular or oval perimeter when the piece of fabric lays flat (See Annotated Fig 3 above), the piece of fabric having a first end at one point on the perimeter and a second end at another point on the perimeter, opposite the first end, the single piece of fabric having an outer side and an inner side, wherein both the outer side and the inner side are water absorbent (Fig 8A, ¶-114-115, Top panel #114 as single layer having absorbent fabric); the first end comprising a slit (Annotated Fig 3 above/below, in between first and second edge) running from the perimeter towards the second end, the slit leading to and opening into a neckband, the neckband positioned generally in a central portion of the wearable towel at a location closer to the first end of the wearable towel than the second end, the neckband being configured to seat around one's neck (Annotated Fig 3 above/below) ; the slit defining a first edge and a second edge, the first edge and second edge being configured to adjoin or overlap and fasten to one another (See Fig 1E for closed position), the first edge comprising at least one integral or permanently affixed first fastener component (Annotated Fig 3, See First Fastener, ¶-61-62), the second edge comprising at least one integral or permanently affixed second fastener component ((Annotated Fig 3, See Second Fastener, ¶-61-62)), wherein the first fastener component is configured to removably retain the second fastener component in a fastening relationship so as to form a fastener assembly (Fig 1G-H, #120, #120A,#120B).
Sohn doesn’t explicitly disclose wherein the single piece of fabric made from a microfiber material . However, it is noted that a single layer (having outer side and inner side); top panel 114 may be a soft, comfortable absorbent fabric such as terry cloth, flannel, knit, or other like material. ( ¶-114-115).
McGuire discloses a wearable towel having a Microfiber material (Claim 6, Col 4, lines 42-54). 
Sohn and McGuire are considered analogous art to the claimed invention because they are in the same field of invention; wearable towels. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sohn’s wearable towel to have microfiber material as taught by McGuire in order to dry the user’s hair quickly while providing a smooth and soft feel/touch to the user. 

    PNG
    media_image3.png
    368
    540
    media_image3.png
    Greyscale

Annotated Fig 3 of  Sohn (duplicated)
Regarding independent claim 12, Sohn discloses a wearable towel (Fig 1, #110) configured for assisting with the styling of one's hair (it is capable of using for hair), the wearable towel comprising: a piece of fabric having a circular or oval perimeter when the piece of fabric lays flat, the piece of fabric having a first end at one point on the perimeter and a second end at another point on the perimeter, opposite the first end, the fabric having an outer side and an inner side (Fig 8A,#114 having an outer and inner side), wherein both the outer side and the inner side are water absorbent; (Fig 8A, ¶-114-115; “top panel 114 may be a soft, comfortable absorbent fabric..etc.”) the first end comprising a slit running from the perimeter towards the second end, the slit leading to and opening into a neckband, the neckband positioned generally in a central portion of the wearable towel at a location closer to the first end of the wearable towel than the second end, the neckband being configured to seat around one's neck (Annotated Fig 3 above); the slit defining a first edge and a second edge, the first edge and second edge being configured to adjoin or overlap and fasten to one another, the first edge comprising at least one integral or permanently affixed first fastener component (Annotated Fig 3, See First Fastener, ¶-61-62), the second edge comprising at least one integral or permanently affixed second fastener component (Annotated Fig 3, See Second Fastener, ¶-61-62), wherein the first fastener component is configured to removably retain the second fastener component in a fastening relationship so as to form a fastener assembly (Fig 1G-H, #120, #120A,#120B); wherein the wearable towel does not include a water impermeable layer. (Fig 8A, ¶-114-115; single layer #114 is a water absorbent layer and doesn’t include a water impermeable layer).
Sohn doesn’t explicitly disclose wherein the single piece of fabric made from a microfiber material. However, it is noted that a single layer (having outer side and inner side); top panel 114 may be a soft, comfortable absorbent fabric such as terry cloth, flannel, knit, or other like material. (¶-114-115).
McGuire discloses a wearable towel having a Microfiber material (Claim 6, Col 4, lines 42-54). 
Sohn and McGuire are considered analogous art to the claimed invention because they are in the same field of invention; wearable towels. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sohn’s towel to have microfiber material as taught by McGuire in order to dry the user’s hair quickly while providing a smooth and soft feel/touch to the user. 
Regarding claim 13, Sohn discloses the limitation of claim 11 as described above. However, Sohn fails to disclose a method of wearing the wearable towel. 
McGuire discloses a method of for wearing the wearable towel comprising: draping the wearable towel over a person's upper torso such that the neck band wraps around the person's neck and the slit is approximately centered down the person's chest; and removably retaining the at least one first fastener component to the corresponding at least one second fastener component to form the fastener assembly thus securing the first edge to the second edge about a front of the person's torso and securing the wearable towel onto the person's upper torso to cover the person's chest, shoulders and a substantial portion or entirety of the person's back (Fig 1,6, 7 and 8, Claims 13-19, also refer to annotated Fig 1). 
Sohn and McGuire are considered analogous art to the claimed invention because they are in the same field of invention; wearable towels. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the towel of Sohn in the manner provided by McGuire for the convenience of a user to easily follow the instructions. 
Regarding claim 14, Sohn and McGuire disclose the limitation of claim 13 as described above, and McGuire further discloses the step of scrunching the person's hair using the wearable towel while the person wears the wearable towel (Col-7, lines 6-9).  
Regarding claim 15, Sohn discloses the limitation of claim 12 as described above. However, Sohn fails to disclose a method of wearing the wearable towel. 
McGuire discloses a method of draping the wearable towel over a person's upper torso such that the neck band wraps around the person's neck and the slit is approximately centered down the person's chest; and removably retaining the at least one first fastener (Fig 8, #37, #38, #39), component to the corresponding at least one second fastener (Fig 8, #44, #46, #48), component to form the fastener assembly thus securing the first edge to the second edge about a front of the person's torso and securing the wearable towel onto the person's upper torso to cover the person's chest, shoulders and a substantial portion or entirety of the person's back (Fig 1,6, 7 and 8, Claims 13-19, also refer to annotated Fig 1). 
Sohn and McGuire are considered analogous art to the claimed invention because they are in the same field of invention; wearable towels. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the towel of Sohn in the manner provided by McGuire for the convenience of a user to easily follow the instructions. 
Regarding claim 16, Sohn and McGuire discloses the limitation of claim 15 as described above, and McGuire further discloses the step of scrunching the person's hair using the wearable towel while the person wears the wearable towel (Col-7, lines 6-9). 

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire (US9532620B2) in view of Nevin et al.  (US20170056735A1). 
Regarding claim 3, McGuire discloses the limitation of claim 2 as described above. However, McGuire fails to disclose wherein the microfiber material comprises synthetic fibers that are finer than one denier or decitex per thread, each fiber having a diameter of 10 microns or less.
Nevin discloses wherein the microfiber material comprises synthetic fibers that are finer than one denier or decitex per thread, each fiber having a diameter of 10 microns or less (¶-3). It is noted that microfiber is a synthetic fiber finer than one denier or decitex and one denier or decitex is smaller than the diameter of a strand of silk, which is itself about ⅕ the diameter of a human hair which would equate to 10 microns or less.  
McGuire and Nevin are considered analogous art to the claimed invention because they are in the same field of invention; Towel with water absorbent material. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfiber fabric towel of McGuire with the microfiber of Nevin in order to provide softness, toughness, absorption and a smooth feel/touch to the user’s hair. Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 8353064 B2 by Tagatz discloses an adjustable magnetic channel closure for a salon cape. The channel closure has a reinforced tab located at or near each of the ends of the channel. Each reinforced tab has a pair of magnetic components that grip the channel when the reinforced tab is bent. The channel closure is tightened by pulling a gripping component located at each end of the channel closure. A cord located at the top of the channel prevents the reinforced tabs and magnetic components from sliding off the channel when the gripping components are pulled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIN HTWE OO/
Examiner, Art Unit 3732     
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732